SUMMARY ORDER

Petitioner Sergio LaFontaine appeals from the denial of his Rule 60(b) motion for relief from the district court’s June 2, 1997 judgment denying his 28 U.S.C. § 2254 petition. We assume familiarity with the facts, the procedural history, and the issues on appeal.
A motion for relief from judgment must be “made within a reasonable time.” Fed. R.Civ.P. 60(b). Petitioner could have made this Rule 60(b) motion after the decision in Galarza v. Keane, 252 F.3d 630 (2d Cir.2001). However, this motion was not filed until over three years after the decision in Galarza. Accordingly, this motion was untimely. See generally Kellogg v. Strack, 269 F.3d 100, 104 (2d Cir.2001) (finding two year delay unreasonable); Truskoski v. ESPN, Inc., 60 F.3d 74, 77 (2d Cir.1995) (finding eighteen month delay unreasonable).
For the foregoing reasons, the order of the district court is affirmed.